Atkinson, J.,
dissenting. Where, in rebuttal of a witness for the defendant, the State introduces evidence of previous statements by the witness, contradicting his testimony delivered at the trial, and the contradictory evidence is of such character as that it might be understood by the jury to apply to the main issue in the case, and, if so applied, would be injurious to the accused, it is the duty of the judge, without request, to so charge the jury as to limit the application of the contradictory evidence to the impeachment of the witness. Under the facts of this case the omission to charge as just indicated was cause for reversal. Jones v. Harrell, 110 Ga. 373 (5), 381 (35 S. E. 690), where this court held: “If the husband be introduced as a witness and deny making such declarations, evidence tending to show that he did make them is admissible, not for the purpose of establishing the agency, but only to contradict him; and the trial judge should so instruct the jury.”